         Case 1:19-mc-00228-ALC Document 10 Filed 06/11/19 Page 1 of 1


                                                                           230 Park Avenue 11th Floor
                                                                           New York, NY 10169-0079


     SATTERLEE STEPHENS
                                                                           (212) 818-9200
                                                                           (212) 818-9606 (Fax)
                                                LLP
                                                                           www.ssbb.com

                                                                           E-Mail: maieta@ssbb.com
                                                                           Direct Dial: (212) 404-8755
                                                 June 11, 2019

BY ECF
The Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

         Re: In re: Application of Arif Efendi for an Order to Take Discovery
             Pursuant to 28 U.S.C. § 1782, Case No. 1:19-mc-00228-ALC

Dear Judge Carter:

       We represent the petitioner, Arif Efendi, in the above-referenced § 1782 application for
an order to take discovery from respondent, DigitalOcean LLC, in aid of a foreign proceeding.

        The parties would like to advise the Court that the request for discovery has been
resolved and further assistance of the Court is not necessary at this time. As such, Arif Efendi
withdraws his Pending Application for Discovery and requests that the June 18th hearing date, as
set by the Order to Show Cause dated May 8, 2019, and the order of adjournment dated May 22,
2018, be struck from the Court’s calendar.

       Thank you for the Court’s attention to this request.

                                                      Respectfully,


                                                      Mario Aieta

cc (by email):

Brian Willen, Esq.
Wilson Sonsini Goodrich & Rosati
Counsel for Respondent DigitalOcean LLC
